Cite as: 578 U. S. ____ (2016)                   1

                        THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      ANNE MERCY KAKARALA v. WELLS FARGO
                  BANK, N. A.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                  No. 15–712.   Decided April 4, 2016

  The petition for a writ of certiorari is denied.
  JUSTICE THOMAS, dissenting from the denial of
certiorari.
  The question presented by this petition is whether the
Court should overrule Thermtron Products, Inc. v. Her-
mansdorfer, 423 U.S. 336 (1976). Thermtron adopted an
atextual reading of 28 U.S. C. §1447(d), the federal law
governing review of orders remanding a case from federal
to state courts. Because I remain of the view that
Thermtron was wrongly decided, I respectfully dissent
from the denial of certiorari.
  Congress has unambiguously deprived federal courts of
jurisdiction to review an order remanding a case from
federal to state court: “An order remanding a case to the
State court from which it was removed is not reviewable
on appeal or otherwise.” 28 U.S. C. §1447(d). Underscor-
ing the breadth of this prohibition, Congress has provided
only one exception: “[A]n order remanding a case to . . .
State court . . . pursuant to section . . . 1443 of this title
[providing for the removal of certain civil rights cases]
shall be reviewable by appeal or otherwise.” Ibid.*
  Yet in Thermtron, this Court interpreted §1447(d) to
mean the opposite of what it says. The Court concluded
that §1447(d) bars review of only some remand orders—
——————
  * Congress later amended this provision to also provide for appellate
review of orders involving the remand of certain cases involving federal
officers and agencies. 28 U.S. C. §1447(d).
2          KAKARALA v. WELLS FARGO BANK, N. A.

                     THOMAS, J., dissenting

namely, orders issued pursuant to §1447(c), which, at the
time, required federal district courts to remand cases that
were “removed ‘improvidently and without jurisdiction’ ”
whenever that defect is discovered. 423 U.S., at 343–344.
As Members of this Court have noted, this interpretation
of §1447(d) defies established principles of statutory con-
struction. E.g., id., at 355 (Rehnquist, J., dissenting)
(“[T]he Court today holds that Congress did not mean
what it so plainly said”); see Osborn v. Haley, 549 U.S.
225, 262–263 (2007) (Scalia, J., dissenting) (“Few statutes
read more clearly than . . . §1447(d) . . . . Yet beginning in
1976, this Court has repeatedly eroded §1447(d)’s mandate
and expanded the Court’s jurisdiction”); Carlsbad Tech-
nology, Inc. v. HIF Bio, Inc., 556 U.S. 635, 645 (2009)
(BREYER, J., concurring) (“[S]omething is wrong” with the
Court’s view of §1447(d)).
   Thermtron has also proved unworkable. It has spawned
a number of divisions in the lower courts over whether
certain remands are based on jurisdictional or nonjurisdic-
tional grounds, and how to determine which is which.
E.g., Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 710–
712 (1996) (resolving split over whether remands based on
an abstention doctrine are nonjurisdictional and thus
reviewable); see Carlsbad, supra, at 641 (resolving split
over whether remands of supplemental state-law claims
are not based on a lack of subject-matter jurisdiction).
Later cases have compounded the confusion over how to
interpret §1447(d) by adding on more ancillary rules. For
instance, the Court has suggested that remand orders
putatively based on jurisdictional grounds may be review-
able if there is reason to think that they actually rested on
a different ground. See Kircher v. Putnam Funds Trust,
547 U.S. 633, 641–644 (2006). And Thermtron continues
to perplex Courts of Appeals today. See, e.g., Harvey v.
Ute Indian Tribe of Uintah and Ouray Reservation, 797
F.3d 800, 804 (CA10 2015) (noting split on the question
whether a remand based on waiver is subject to §1447(d)’s
                 Cite as: 578 U. S. ____ (2016)            3

                    THOMAS, J., dissenting

bar).
   Nor can Thermtron be reconciled with the broader prin-
ciples we have identified to guide our interpretation of
jurisdictional statutes. Since deciding Thermtron, we
have recognized that “administrative simplicity is a major
virtue in a jurisdictional statute,” and that “[c]omplex
jurisdictional tests complicate a case, eating up time and
money as the parties litigate, not the merits of their
claims, but which court is the right court to decide those
claims.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010).
   I see no need to force Congress to fix a problem that this
Court created. Thermtron has endured in no small part
because the parties in many of our prior cases have failed
to ask us to overrule it. E.g., Carlsbad, supra, at 638, n.
(declining to revisit Thermtron because no party asked for
its overruling, nor did the parties in three preceding cases
applying Thermtron). We should stop forcing parties and
lower courts to guess when §1447(d) will and will not
apply, and should start applying the law as Congress
enacted it. The petition in this case presents an oppor-
tunity to reconsider Thermtron. I would grant review in
this case and any other that would allow us to revisit our
mistaken approach to §1447(d). I respectfully dissent
from the denial of certiorari.